Title: From Thomas Jefferson to John Quincy Adams, 23 October 1822
From: Jefferson, Thomas
To: Adams, John Quincy

Monticello
Oct. 23. 22.Th: Jefferson returns his thanks to mr Adams for the copy of the Ghent Documents which he has been so kind as to send him. so far as concerns mr Adams personally, the respect and esteem of the public for
			 him was too firmly and justly fixed, to need this appeal to them. but the volume is a valuable gift to  his  fellow citizens generally, and especially to the future historian whom it will enable to give correct ideas of the views of that treaty and to do justice to the abilities with which it was
			 negociated. he begs leave to salute mr Adams with assurances of his highest esteem and respect.